the bankruptcy stay. 1 See Indep. Union of Flight Attendants v. Pan Am.
                   World Airways, Inc., 966 F.2d 457, 459 (9th Cir. 1992) (holding that the
                   automatic stay does not preclude dismissal of an appeal so long as
                   dismissal is "consistent with the purpose of [11 U.S.C. §362(a)"]; Dean v.
                   Trans World Airlines, Inc., 72 F.3d 754, 755 (9th Cir. 1995) (holding that a
                   post- bankruptcy petition dismissal will violate the automatic stay "where
                   a decision to dismiss requires the court to first consider other issues
                   presented by or related to the underlying case").
                                 Cause appearing, we grant appellants' unopposed motion and
                   dismiss this appeal. This dismissal is without prejudice to the parties'
                   right to move for reinstatement of this appeal upon either the lifting of the
                   bankruptcy stay or final resolution of the bankruptcy proceedings. 2
                                 It is so ORDERED.




                                            Parraguirre



                     7r%le
                   Douglas
                          10                  „ JJ            .(4, -.0•11ft(2.41,
                                                              Cherry


                          'The automatic stay provides a debtor "with protection against
                   hungry creditors" and gives it a "breathing spell from its creditors" by
                   stopping all collection efforts. Dean v. Trans World Airlines, Inc., 72 F.3d
                   754, 755 (9th Cir. 1995) (internal quotation marks omitted). Further, it
                   "assures creditors that the debtor's other creditors are not racing to
                   various courthouses to pursue independent remedies to drain the debtor's
                   assets." Id. at 755-56.

                         2 Any such motion to reinstate this appeal shall be filed within 60
                   days of the entry of the applicable order of the bankruptcy court.

SUPREME COURT
      OF
    NEVADA


(0) 1947A 441047
                                                          2
                cc:   Hon. Michael Villani, District Judge
                      Lansford W. Levitt, Settlement Judge
                      The Law Office of Dan M. Winder, P.C.
                      Michael R. Pontoni
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                   3
(0) 1947A